Title: To James Madison from James Barbour, 8 January 1821
From: Barbour, James
To: Madison, James


                
                    Dear Sir
                    Washington Jany 8th. 21
                
                I understood when at your house that you were in want of a good riding horse. In consequence when I returned here, having found the one I had bought of Mr Johnson the writer of the within a very fine one I mentioned to him your wish. In answer he returned me the enclosed note. If you think proper to avail yourself of his offer and should choose either of the horses and signify which to me I will advance the money for you here which you can restore me on my return to Virginia. Most respectfully Your Friend
                
                    James Barbour
                
            